

116 HR 2329 IH: Law Enforcement Immersive Training Act of 2019
U.S. House of Representatives
2019-04-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2329IN THE HOUSE OF REPRESENTATIVESApril 15, 2019Mr. Ryan introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo develop an immersive, real-life, scenario-based training curriculum for law enforcement
			 personnel, and for other purposes.
	
 1.Short titleThis Act may be cited as the Law Enforcement Immersive Training Act of 2019. 2.FindingsCongress finds the following:
 (1)Grassroots organizations like the National Association for the Advancement of Colored People, the American Civil Liberties Union, the National Council of La Raza, the National Urban League, National Congress of American Indians, and the National Asian Pacific American Legal Consortium have monitored the issue of police misconduct.
 (2)Membership associations like the Hispanic American Police Command Officers Association, National Asian Pacific Officers Association, National Black Police Association, National Latino Peace Officers Association, National Organization of Black Law Enforcement Executives, Women in Law Enforcement, Native American Law Enforcement Association, International Association of Chiefs of Police, National Sheriffs’ Association, Fraternal Order of Police, and National Association of School Resource Officers have worked for the needs of Federal, State, local, and Indian tribal law enforcement groups and with the civilian community on matters of common interest.
			3.Law enforcement immersive training curriculum
 (a)In generalNot later than one year after the date of the enactment of this Act, the Attorney General, acting through the Director of the Office of Community Oriented Policing Services, shall develop an immersive, real-life, scenario-based training curriculum for use in accordance with the grant program under section 4.
 (b)CurriculumIn developing the curriculum under subsection (a), the Attorney General shall— (1)develop an immersive, real-life, scenario-based training curriculum, which addresses—
 (A)improving community-police relations; (B)officer safety;
 (C)officer resilience; (D)situational awareness;
 (E)physical and emotional responses to stress; (F)critical decision-making and problem-solving;
 (G)de-escalation; (H)use of force and deadly force; and
 (I)crisis intervention; (2)consult with relevant professional law enforcement associations, community-based organizations, and defense and national security agencies in the development and dissemination of the curriculum;
 (3)provide expertise and technical assistance to entities seeking to implement the curriculum; (4)evaluate best practices of immersive, real-life, scenario-based training methods and curriculum content to maintain state-of-the-art expertise in immersive, real-life, scenario-based learning methodology; and
 (5)develop a certification process for entities that have successfully implemented the curriculum. 4.Law enforcement immersive training grant program (a)In generalBeginning on the date that is one year after the date of the enactment of this Act, the Attorney General, acting through the Director of the Office of Community Oriented Policing Services, is authorized to make grants to States, units of local government, Indian tribal governments, other public and private entities, and multi-jurisdictional or regional consortia to provide law enforcement personnel with access to an immersive, real-life, scenario-based training curriculum that is substantially similar to the curriculum developed under section 3.
 (b)ApplicationAn applicant seeking a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require.
			(c)Reports
 (1)Grantee reportsOn the date that is one year after receiving a grant under this section, each grant recipient shall submit to the Attorney General a report on—
 (A)any benefits of, and barriers to, delivering the curriculum to law enforcement personnel; and (B)recommendations for improving the access of law enforcement personnel to immersive, real-life, scenario-based training.
 (2)Office of Community Oriented Policing Services reportsNot later than one year after initially awarding grants under this section, and annually thereafter, the Attorney General, acting through the Director of the Office of Community Oriented Policing Services, shall submit to Congress a report on—
 (A)the number of entities that received grants under this section; (B)the cumulative number and proportion of law enforcement personnel in each State that received training under the immersive, real-life, scenario-based training curriculum described in section 3, or a curriculum that is substantially similar to such curriculum;
 (C)any benefits of, and barriers to, delivering such curriculum to law enforcement personnel; (D)recommendations for improving the curriculum developed under section 3; and
 (E)recommendations for improving the grant program under this section. (d)FundingNo additional funds are authorized to be appropriated to carry out this Act. The Attorney General shall carry out this Act using unobligated amounts that are otherwise made available to the Department of Justice.
 5.DefinitionsIn this Act: (1)Community-based organizationsThe term community-based organization means a grassroots organization that monitors the issue of police misconduct and that has a national presence and membership.
 (2)Immersive, real-life, scenario-based trainingThe term immersive, real-life, scenario-based training means the use of simulations and role-playing to place law enforcement personnel in an interactive learning environment to replicate real-life scenarios or teach particular skills or techniques.
 (3)Professional law enforcement associationThe term professional law enforcement association  means a law enforcement membership association that works for the needs of Federal, State, local, or Indian tribal law enforcement groups and with the civilian community on matters of common interest.
 (4)StateThe term State means any State of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any possession of the United States.
			